Citation Nr: 1750153	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  13-07 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES
 
1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for frostbite residuals, bilateral feet.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for arthritis, bilateral feet.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) due to military sexual trauma (MST) and bipolar disorder, to include as due to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. A. Abarr, Associate Counsel


INTRODUCTION

The Veteran had active duty from July 1980 to July 1983 in the Army and from September 1984 to July 1988 in the Marine Corps.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

With regard to the Veteran's applications to reopen his claims for service connection for frostbite residuals and arthritis of the feet, regardless of the decision of the RO as to whether to reopen a previously denied claim, a finding by the Board of new and material evidence is required in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

With regard to the Veteran's claim for service connection for PTSD due to MST and bipolar disorder secondary to PTSD, the Veteran filed a Notice of Disagreement in April 2010, within one year of the rating decision denying his claim.  A Statement of the Case was issued by the RO in January 2013, and the Veteran timely appealed his case to the Board.  Hence, this is not a claim to reopen, but rather an appeal of the original denial of service connection for these claims.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for frostbite residuals of the feet was first considered and denied in an October 1997 rating decision.  The Veteran submitted additional evidence and the denial was confirmed and continued in a rating decision dated October 1998.  The Veteran did not perfect a timely appeal.

2.  The Veteran failed to report for a VA examination scheduled in December 2012 in connection with his request to reopen the claim for frostbite residuals of the feet; good cause for his failure to appear is neither shown, nor alleged.

3.  Service connection for arthritis of the feet was first considered and denied in a March 1999 rating decision.  The Veteran did not perfect a timely appeal.

4.  The Veteran failed to report for a VA examination scheduled in December 2012 in connection with his request to reopen the claim for arthritis of the feet; good cause for his failure to appear is neither shown, nor alleged.


CONCLUSIONS OF LAW

1.  The October 1998 rating decision that denied service connection for frostbite residuals, bilateral feet, is now final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2017).
 
2.  Because of his failure, without good cause, to report for his scheduled December 2012 VA examination needed to decide his appeal, the Veteran's new and material evidence claim for service connection for frostbite residuals, bilateral feet, must be denied as a matter of express VA regulation.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. §§ 3.156 , 3.655 (2017).

3.  The March 1999 rating decision that denied service connection for arthritis, bilateral feet, is now final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2017).

4.  Because of his failure, without good cause, to report for his scheduled December 2012 VA examination needed to decide his appeal, the Veteran's new and material evidence claim for service connection for arthritis, bilateral feet, must be denied as a matter of express VA regulation.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 , 3.655 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the issue decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board acknowledges that the Veteran's representative in a September 2017 Appellant's Brief raised the issue of whether the VA properly fulfilled its duty to assist by failing to provide an adequate medical opinion that could be justifiably relied upon by the rating authority in order to evaluate the Veteran's disability.  However, VA regulations provide that no VA examination is required unless new and material evidence is presented to reopen a previously adjudicated claim.  38 U.S.C.A. § 5103A (d)(1), (2); 38 C.F.R. § 3.159 (c)(4) (2017); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Because these matters were not reopened, no VA examination was required.

New and Material Evidence

A reopened claim is an application for a benefit received after final disallowance of an earlier claim that is subject to readjudication on the merits based on receipt of new and material evidence related to the finally adjudicated claim.  38 C.F.R. § 3.160(e) (2017).  When a claimant fails to report for an examination scheduled in conjunction with a reopened claim for a benefit which was previously disallowed, the claim shall be denied.  38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, illness or hospitalization of the claimant, death of a family member, etc.  38 C.F.R. § 3.655(a).  

In November 2012 the RO requested a VA examination in order to further assist the Veteran in obtaining the evidence needed to support his claim for frostbite and arthritis of the feet.  The Board notes that the Veteran was scheduled for this examination in December 2012, but it was cancelled because he failed to report.  There is no record in the claim file of good cause for this failure to report.  

The Board acknowledges that the record contains several undeliverable letters addressed to the Veteran.  These all postdate the examination.  Furthermore, the address on record at the time of the scheduling of the examination matches the address from which the Veteran sent correspondence just three months after the scheduled examination.  Therefore, despite the undeliverable letters of record, the Board finds that the Veteran's current and correct address was used at the time of the scheduling of the examination.
  
Because the Veteran failed to report for his examination without good cause, the Veteran's claim to reopen the previously denied claim for service connection for frostbite residuals and arthritis of the feet is denied.


ORDER

The application to reopen a claim for service connection for frostbite residuals of the feet is denied.

The application to reopen a claim for service connection for arthritis of the feet is denied.




REMAND

The Board finds that additional development is necessary prior to adjudication of the Veteran's claim for PTSD due to MST and bipolar disorder secondary to PTSD.
 
The Board notes that in the June 2008 government facility medical treatment records, the Veteran stated that he had a pending application for a claim filed on April 29, 2008 with the Social Security Administration (SSA) in Springfield, Illinois.  He also stated in his initial claim form filed in November 1996 that he received treatment in 1994 in Nevada from the state disability doctor for Social Security for a "nervous condition," which the Board finds may be related to his PTSD and/or bipolar disorder claim.  SSA records have not been obtained.

The Veteran has been diagnosed with PTSD on multiple occasions.  What remains to be determined, however, is whether the evidence supports a finding that the Veteran experienced an in-service stressor that led to the development of PTSD.  As noted, the Veteran has alleged he has PTSD due to an MST.  While the claimed MST has not been corroborated by the RO, a VA examiner could make an assessment as to whether the claimed MST stressors are credible.  Considering that the issue is already being remanded for other development, the Board will remand for a VA examination. 

As noted above, the issue of service connection for PTSD is being remanded.  Considering the service connection claim of bipolar disorder as secondary to PTSD, the Board finds that the issue of service connection for bipolar disorder is inextricably intertwined with the PTSD issue and is thus not ripe for appellate consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain records from the SSA pertaining to any examination of, or award of disability benefits to, the Veteran.  These records should be associated with the claim file and all efforts to obtain them clearly documented in the claim file.  If the search for any such records yields negative results, that fact should be clearly noted and the Veteran must be informed in writing.

2.  The AOJ should schedule the Veteran for a VA examination that addresses his claim of entitlement to service connection for an acquired psychiatric disorder, to include (but not limited to) PTSD and bipolar disorder.
The examiner must provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any psychiatric disorder, to include PTSD due to MST and bipolar disorder, with consideration as being secondary to PTSD, is the result of the Veteran's military service.  The examiner is specifically asked to address whether there is sufficient evidence to constitute credible evidence that a personal assault occurred, and if not, the examiner should indicate whether he/she otherwise believes a personal assault occurred given the Veteran's psychological presentation.  

Advise the VA examiner that VA regulations provide that evidence other than service records may be used to corroborate that an alleged assault occurred, such as evidence of behavior changes including deterioration in work performance and episodes of depression, panic attacks, or anxiety without an identifiable cause.  Direct the VA examiner's attention to the Veteran's April 2008 stressor statement, service personnel and treatment records, and VA outpatient treatment records.

The examiner should give a complete rationale for each opinion provided, based on examination findings, historical records, and medical principles.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  Any missing evidence that would enable the examiner to provide the opinion should also be identified.

The examiner is advised that the Veteran is competent to report symptoms, treatment, events, and injuries in service and that his assertions must be taken into account, along with the other evidence of record, in formulating the requested medical opinion.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, to include ordering an evidentiary review to determine whether a personal assault occurred, the issues on appeal must be readjudicated, taking into consideration all additional relevant evidence associated with the record.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These issues must be afforded expeditious treatment.  The law requires that all appeals that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


